                                            Case 3:20-cv-06970-JD Document 15 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL YU,                                           Case No. 3:20-cv-06970-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                  v.                                          PETITION
                                   9

                                  10     ROSEMARY NDOH,                                       Re: Dkt. No. 12
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Respondent Ndoh has asked to dismiss Yu’s petition for a writ of habeas corpus on

                                  14   grounds that he is in procedural default on two of the three claims for relief. Dkt. No. 12. Yu

                                  15   forthrightly acknowledges that he did not present the two challenged claims to the California

                                  16   Supreme Court, and that his time do so has “long expired.” Dkt. No. 13 at 3. The parties’

                                  17   familiarity with the record is assumed, and the petition is dismissed with leave to amend.

                                  18           Yu’s sole argument against dismissal is that it would result in a fundamental miscarriage of

                                  19   justice. See Dkt. No. 13 at 3-4. The point is not well taken. An exception to a procedural default

                                  20   based on a potential miscarriage of justice is available only in the limited circumstance when the

                                  21   petitioner presents “new reliable evidence” that “‘a constitutional violation has probably resulted

                                  22   in the conviction of one who is actually innocent.’” Schlup v. Delo, 513 U.S. 298, 324-27 (1995)

                                  23   (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)); see also Wildman v. Johnson, 261 F.3d

                                  24   832, 842-43 (9th Cir. 2001) (petitioner must demonstrate “factual innocence”). To put a finer

                                  25   point on it, the petitioner bears the burden of establishing that, in light of all the evidence,

                                  26   including evidence not introduced at trial, “it is more likely than not that no reasonable juror

                                  27   would have found [him] guilty beyond a reasonable doubt.” Schlup, 513 U.S. at 327; see also

                                  28
                                           Case 3:20-cv-06970-JD Document 15 Filed 09/01/21 Page 2 of 2




                                   1   House v. Bell, 547 U.S. 518, 539 (2006). This exception applies only in “extraordinary”

                                   2   circumstances. Schlup, 513 U.S. at 327.

                                   3          Yu has not satisfied these exacting standards. He did not proffer any evidence, new or

                                   4   otherwise, plausibly establishing actual innocence. He also did not argue for or demonstrate

                                   5   inadequate assistance of counsel during his post-conviction review proceedings in state court, or

                                   6   some objective external factor that might have impeded his or his lawyer’s ability to properly

                                   7   exhaust his claims in state court. See Martinez v. Ryan, 566 U.S. 1, 14 (2012) (inadequate

                                   8   assistance standard); Dickinson v. Shinn, 2 F.4th 851, 857-58 (9th Cir. 2021) (same); Coleman v.

                                   9   Thompson, 501 U.S. 722, 753 (1991) (objective factor standard).

                                  10          Consequently, the petition is dismissed. Leave is granted to file an amended petition that

                                  11   contains only the unexhausted claim. The petition must be filed by October 1, 2021. An

                                  12   unexcused failure to meet this deadline will result in dismissal with prejudice under Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 41(b).

                                  14          Yu’s alternative request for a stay and abeyance is denied. In light of Yu’s concession that

                                  15   the time for pursuing state court review on the challenged claims has expired, there is no

                                  16   possibility that he can now exhaust state court remedies for those claims. See King v. Ryan, 564

                                  17   F.3d 1133, 1139 (9th Cir. 2009) (purpose of stay and abeyance is to allow petitioner to exhaust

                                  18   state court remedies and amend petition with newly exhausted claims).

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 1, 2021

                                  21

                                  22
                                                                                                   JAMES DONATO
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
